Citation Nr: 9912394	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  93-15 681	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri



THE ISSUE

Entitlement to an increased rating for hypertension with 
membranous nephropathy, currently evaluated as 30 percent 
disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel


INTRODUCTION

The veteran had active service from January 1962 to April 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1993 VA RO rating decision which 
granted a 30 percent rating for hypertension with membranous 
nephropathy (the condition had previously been classified as 
hypertension and rated 10 percent).  In April 1995 and June 
1996, the Board remanded the case to the RO for further 
evidentiary development.


FINDINGS OF FACT

The veteran's hypertension with membranous nephropathy is 
manifested by moderate elevation of blood pressure, 
persistent edema and protein in the urine, moderate increased 
creatinine levels, and moderately decreased kidney function; 
the overall condition produces impairment equivalent to 
severe nephritis under the old rating criteria.  


CONCLUSION OF LAW

The criteria for an 80 percent rating for the veteran's 
hypertension with membranous nephropathy have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7101, 38 C.F.R. §§ 4.115, 4.115a, Diagnostic Code 7502 
(1993) (effective prior to February 17, 1994).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By October 1986 rating action, the RO granted service 
connection and a 10 percent rating for hypertension.  In 
August 1992 the veteran filed for an increased rating for 
hypertension, and indicated that he had developed a kidney 
problem related to the hypertension.

VA medical center (VAMC) treatment records dated from 1987 to 
1991 show that the veteran received regular follow-up 
treatment for his hypertension.  In April 1991 he reported 
that he was being worked up for proteinuria.  The assessment 
was hypertension, which was noted to be less than optimally 
controlled, and proteinuria, work up in progress.  

An August 1991 surgical pathology report from the University 
of Kansas Department of Pathology and Nephrology shows the 
veteran underwent a needle renal biopsy and the diagnostic 
interpretation was findings consistent with early membranous 
glomerulopathy.  

VAMC outpatient treatment records dated from October 1991 to 
October 1992 show that the veteran was seen for regular 
treatment for hypertension and for membranous 
glomerulonephritis.  In November 1991 he had blood pressure 
readings of 120/70, 130/80, and 130/80.  No edema was noted 
in the extremities.  In December 1991 he had readings of 
160/100 and 140/100.  The impressions were hypertension and 
membranous glomerulonephritis, status quo.  In January 1992 
he complained of swelling in both ankles for a period of two 
weeks.  Examination showed a 2+ pitting edema in the mid calf 
of the right leg and 1+ pitting edema of the mid calf of the 
left leg.  In March 1992 he reported occasional swelling of 
both feet, worse at night.  The assessment was 
glomerulonephritis with nephrotic syndrome, hypertension, 
stable, and edema related to nephrotic syndrome.  In June 
1992 it was noted that his albumin was 2.9 and had been 
dropping somewhat.  He reported that he felt great, and his 
blood pressure readings at home were 140-150/80-86.  His 
ankle swelling was noted to be improved, and examination 
revealed a trace of edema.  Two weeks later, in June 1992, he 
was seen due to a large increase in ankle swelling for the 
six days prior.  Examination showed that he had increased 
ankle edema, bilaterally, and 3+ edema bilaterally.  The 
assessment was continued nephrotic edema.  In July 1992 he 
reported that his right leg had been swollen for 
approximately 3 weeks.  Examination showed that he had 4+ 
edema of the right lower extremity below the knee, and had 3+ 
edema of the left lower extremity.  In August 1992 the 
veteran reported worsening edema in the right leg compared to 
the left.  Examination of the lower extremities showed marked 
edema.  In September 1992 examination of the lower 
extremities showed that they were nontender and there was 
pitting edema, with the right greater than the left.  The 
assessment was venous outflow deficiency versus edema 
secondary to protein loss.  In October 1992 he reported 
differential leg swelling with increased edema on the right 
as opposed to the left.  Examination showed 3+ edema on the 
right and 2+ edema on the left.  The impression was 
membranous, creatinine stable and negative protein, and 
differential edema, which was noted to be an anatomical 
problem.

On VA nephrological examination and hypertension examination 
in November 1992 the veteran reported that he had 
hypertension since 1983.  He thought his blood pressure may 
have damaged his kidneys, and felt that he was "spilling 
protein".  His blood pressure readings during the 
examination were 134/88, 136/78, and 134/82.  Blood pressure 
taken while sitting, lying, and standing, revealed readings 
of 136/78, 142/84, and 124/80, respectively.  Examination 
showed no evidence of heart enlargement, and the apex beat 
was not beyond the mid clavicular line.  Examination of the 
extremities showed 8 millimeters of edema from the foot to 
the knee on the right, and 5 millimeters of edema in the foot 
and the knee on the left.  There was no cyanosis present.  
The assessment was hypertension, currently under good control 
with medication.  

A December 1992 VAMC hospitalization report showed that the 
veteran had a chief complaint of lower extremity edema.  His 
medical history included hypertension and idiopathic 
membranous glomerulonephritis causing secondary nephrotic 
syndrome.  He reported that he began to develop lower 
extremity edema three years prior, that would decrease 
overnight.  Over the last year, prior to his admission, it 
was noted that the lower extremity edema was not present at 
all times, and the right was greater than he left.  He was 
admitted for a venogram and adequate precautions for his 
kidneys.  The venogram was performed without difficulty, and 
it showed a normal intact venous system bilaterally, without 
clot.  It was recommended that he wear Jobst stockings.  The 
diagnoses were bilateral lower extremity venous 
insufficiency, hypertension, and chronic renal insufficiency 
secondary to idiopathic membranous glomerulonephritis.

By January 1993 rating action, the RO granted a 30 percent 
rating for hypertension with membranous nephropathy.

A February 1993 VAMC outpatient treatment record showed that 
the veteran was seen for routine follow-up for idiopathic 
membranous glomerulopathy.  Examination revealed 2 to 3 mm of 
pretibial edema.  The assessment was membranous 
glomerulonephritis, with creatinine stable, and hypertension 
adequately controlled with medication.  

On VA nephritis examination in May 1993 the veteran reported 
that in 1987, after knee surgery, it was discovered that he 
had albuminuria, which cleared after four months.  He 
reported that he continued to have intermittent albuminuria 
and had a renal biopsy in July 1991 which showed widespread 
immune complex localization consistent with early membranous 
glomerulopathy.  He indicated that he had been followed at 
the VA for mild hypertension with therapy and with a 
diagnosis of membranous nephropathy with some evidence of a 
nephrotic syndrome.  His subjective complaints included 
swelling of the lower extremities, worse on the right, and 
swelling of the hands.  He urinated without problems.  He 
indicated that he took a diuretic, Lasix, and had noted 
blurred vision lately.  Examination showed bilateral grade I 
pitting edema of the lower legs and ankles.  Blood pressure 
was 140/85.  He had 10-12 albumin casts in his urine, and 
there was 1 to 2+ edema in the lower extremities.  The 
urinalysis also showed occasional red blood cells in the 
urine.  The blood work showed BUN to be normal but there was 
a slight elevation of the creatinine at 1.6.  The examiner 
noted that these findings, taken together with the report of 
the biopsy, indicated that the veteran was suffering from 
chronic nephritis, probably mild nephrotic stage at the 
present time, diagnosed by biopsy as membranous nephropathy.  
The doctor noted kidney function overall was mildly depressed 
as evidenced by the slight increase in creatinine, but 
probably stable at the present time.  Prognosis on the 
nephritis was guarded.  The diagnoses were membranous 
nephropathy, mild hypertension secondary, and edema of the 
lower extremities, secondary to the nephrotic stage of 
chronic nephritis.  

A June 1993 VAMC outpatient treatment record shows that the 
veteran's hypertension was in "good control", and 
examination of the extremities showed moderate pitting edema.  
In July 1993 it was noted that he had stable creatinine in 
the 1.5 to 1.8 range, and had no complaints.  Examination 
showed bilateral 1+ edema.  In August 1993 the impression was 
membranous glomerulonephritis, with creatinine stable, and 
hypertension, controlled.  In March 1994 he complained of 
swelling in the lower extremities.  His blood pressure 
readings were 150/80 and 150/75.  Examination of the 
extremities revealed no edema.  The assessment was CRI 
(chronic renal insufficiency) with creatinine and BUN stable.  
In September 1994 he complained of increased edema.  His 
blood pressure was 180/100.  In October 1994 he was seen for 
nephrotic syndrome and membranous disease, and he reported 
that his swelling had increased and examination showed 4+ 
edema.  In January 1995 his blood pressure readings were 
180/82 and 162/88, and examination of the extremities showed 
4+ pretibial edema.  The assessment was that his blood 
pressure was up, possibly weight related, and his renal 
functions were stable.  In February 1995 he reported that he 
had decreased ankle edema and a loss of 20 pounds since his 
last visit.  Examination showed that he had 1+ bilateral 
ankle edema.  The assessment was that the veteran's 
membranous nephropathy was doing well, there was no change in 
the creatinine level.  His hypertension was noted to be well 
controlled with the present medications.  

On VA nephrological examination in September 1995 the veteran 
reported bilateral lower extremity edema, worse in the right 
than the left.  He complained of kidney pain, right side 
greater than the left, approximately two to three times per 
month.  Examination showed 1+ pitting edema to the mid calf 
of the bilateral lower extremities.  A 24 hour urinalysis 
done in August 1995 revealed a volume of 2,420 ml, computed 
creatinine clearance was 73.2, creatinine was 106, which was 
elevated, normal being 14-26.  Testing done in August 1995 
showed BUN of 23 and creatinine of 1.9, which was elevated, 
normal being 0.7 - 1.4.  The diagnosis was membranous 
glomerulonephritis, by previous kidney biopsy in August 1991.  

On VA hypertension examination in September 1995 the only 
subjective complaint expressed by the veteran was that of a 
cough, secondary to one of his medications.  Examination of 
the extremities revealed bilateral lower extremity pitting 
edema 1+ to the mid calf area, bilaterally.  Blood pressure 
readings were 130/82, sitting, 150/92 lying, and 120/84 
standing.  The diagnosis was hypertension, currently under 
good control with medications.

A September 1995 addendum to the VA examinations contained 
the results of additional testing.  Sitting blood pressure 
was 139/82, 145/81.  The 24-hour urine for protein results 
were:  total volume 2,600 ml, total protein 2,235, and 24-
hour protein result of 5, 811, which was noted to be grossly 
elevated.  This was measured in mg/24 hours, and the normal 
range was 0-150.  An ultrasound of the kidneys showed both to 
be normal in size, without evidence of mass, lesion or 
obstruction.  

VA outpatient records show that in October 1995 his blood 
pressure readings were 147/82, 172/82, and 184/84.  
Examination of the extremities showed 3+ edema to the knees.  
The assessment was that his blood pressure had increased and 
he had MGN (membranous glomerulonephritis) flare up.  

VA outpatient records show that in January 1996 he reported 
increased swelling.  His blood pressure reading was 126/81.  
Examination of the extremities showed that he had 3+ edema.  
The assessment was adequate blood pressure control, stable 
renal functions, and membranous flare.  In February 1996 his 
blood pressure readings were 144/78 and 136/74, and 
examination of the extremities showed 2+ edema.  The 
assessment was that the blood pressure was controlled, renal 
functions were stable, and his proteinuria was improved.  In 
August 1996 the veteran reported that he was feeling fine, 
and had an episode of swelling in June.  His blood pressure 
readings were 168/84 and 164/80.  Examination of the 
extremities showed 1+ pretibial edema bilaterally.  The 
assessment was stable blood pressure and renal functions.  In 
November 1996 it was noted that the veteran had good blood 
pressure control and stable kidney function.  The primary 
diagnosis was membranous nephropathy, and the secondary 
diagnosis was hypertension and upper respiratory infection.  

On VA hypertension examination in April 1997, the veteran 
reported increasing edema in his lower extremities and hands 
over the past year.  He claimed that on average he carried 
eight to ten extra pounds of fluid, and he would adjust his 
diuretic in accordance with his fluid retention.  He claimed 
that over the prior year, he had decreased physical ability 
to walk, secondary to fluid build up, primarily in his 
joints, such as his knees.  He also reported difficulty at 
work, due to fluid build up in his hands, and tightness.  He 
said he worked with medical records and found that after 
pulling and filing thirty to forty charts, his hands became 
quite cramped, and he required frequent rest periods due to 
the cramping and spasms in his hands.  Examination of the 
extremities revealed one plus pedal and pretibial edema.  
Blood pressure readings were 170/110 sitting, 180/100 lying, 
and 170/110 standing.  Laboratory testing in March 1997 
showed that creatinine concentration was 684.7.  On a 
chemistry panel, his creatinine was 1.7, BUN was 19,and uric 
acid 8.8.  A random urine revealed protein of 500.  The 
diagnoses were hypertension, poorly controlled, as evidenced 
by the readings, with complaints of increased peripheral 
edema and muscle cramps secondary to peripheral edema; and 
renal failure.  

In an October 1997 addendum to the April 1997 VA examination, 
the reviewing examiner noted that the veteran's hypertension 
was diagnosis in 1985, at which time his serum creatinine was 
1.6, and that membranous nephropathy was diagnosed in August 
1991.  The examiner indicated that thought the veteran's 
renal failure could be related to his hypertension, it was 
more likely that these events marked the beginning of his 
kidney disease of glomerulonephritis.  The examiner noted 
that the fact that the veteran's serum creatinine of 1.6 was 
abnormal at the time of the diagnosis of hypertension in 
1985, supported the statement that there was already 
underlying kidney disease present.  It was also noted that 
there was a well-known association between hypertension and 
glomerulonephritis, and that as his glomerulonephritis 
progressed, his blood pressure control worsened.  It was 
noted that the veteran suffered from nephrotic range 
proteinuria of 5,228 mg per 24 hours, and this, taken 
together with the salt retention related to his underlying 
renal insufficiency (his last serum creatinine was noted to 
be 1.7 in October 1997), was causing his underlying 
peripheral edema.  The examiner opined that his peripheral 
edema was not a result of hypertension, and that the edema 
and hypertension were manifestations of the veteran's 
underlyin kidney disease.  

Analysis

The veteran's claim, for an increase in a 30 percent rating 
for hypertension with membranous nephropathy, is well 
grounded, meaning plausible.  The evidence has been properly 
developed, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by applying a schedule 
of ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabiliteis.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Although a disability 
should be viewed in relation to its whole recorded history, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's service-connected hypertension with membranous 
nephropathy is currently evaluated as 30 percent disabling.  
The Board notes that the rating criteria for genitourinary 
disorders were changed effective February 17, 1994, and the 
rating criteria for cardiovascular disorder were changed 
effective January 12, 1998, both during the course of the 
veteran's appeal.  Where the law or regulation changes after 
a claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet.App. 308 (1991).

Pursuant to both the old and new versions of 38 C.F.R. § 
4.115, concerning nephritis, separate ratings are precluded 
for disabilities of the heart and any form of nephritis, due 
to the close interrelationship of cardiovascular conditions; 
the new version of the regulation notes that separate ratings 
are permitted when there is the loss of a kidney or the need 
for regular dialysis, but such conditions are not present in 
the instant case.

The old criteria for rating hypertensive vascular disease 
(essential arterial hypertension), in effect prior to January 
12, 1998, provided that a 10 percent rating is warranted 
where the diastolic pressure is predominantly 100 or more.  A 
minimum of 10 percent is also assigned when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or more with definite 
symptoms.  Where there is a diastolic pressure of 
predominantly 120 or more and moderately severe symptoms, a 
40 percent evaluation will be assigned.  A 60 percent 
evaluation requires diastolic pressure of predominantly 130 
or more and severe symptoms.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

The new criteria for rating hypertensive vascular disease 
(essential arterial hypertension) effective January 12, 1998, 
provides that a 10 percent evaluation is warranted where the 
diastolic pressure is predominantly 100 or more, or systolic 
pressure is predominantly 160 or more, and a minimum of 10 
percent is also assigned when continuous medication is shown 
necessary for the control of hypertension and there is a 
history of diastolic blood pressure of predominantly 100 or 
more.  A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or systolic pressure of predominantly 200 
or more.  Where there is a diastolic pressure of 
predominantly 120 or more, a 40 percent evaluation will be 
assigned.  A 60 percent evaluation requires diastolic 
pressure of predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

At the last VA examination in 1997, the veteran's blood 
pressure readings included 170/110, 180/100, and 170/110.  
Other medical records in recent years generally show lower 
readings and a need for medication to control hypertension.  
Under either the old or new rating criteria, hypertension 
would not be rated more than 20 percent.  As noted, separate 
ratings may not be assigned for hypertension and nephritis.  
The overall condition will be evaluated under the rating 
criteria for nephritis, since such will result in a higher 
rating.

Under the old criteria for rating nephritis, a 100 percent 
rating is assigned when the condition is pronounced; 
persistent edema and albuminuria; or marked retention of non-
protein nitrogen, creatinine or urea nitrogen; with markedly 
decreased kidney function or severe cardiovascular 
complications and chronic invalidism.  An 80 percent rating 
is provided when the condition is severe; persistent edema 
and abuminuria; or moderate retention of non-protein 
nitrogen, creatinine or urea nitrogen; or moderately 
decreased kidney function or moderate cardiac complications.  
A 60 percent is assigned when the condition is moderately 
severe; constant albuminuria with some edema; or definite 
decrease in kidney function; or associated moderate 
hypertension.  A 30 percent rating will be assigned for 
nephritis which is moderate; albumin constant or recurring 
with hyaline and granular casts or red blood cells; transient 
or slight edema or hypertension, diastolic 100 or more.  38 
C.F.R. § 4.115a, Diagnostic Code 7502 (1993) (effective prior 
to February 17, 1994).

Under the new rating criteria, chronic nephritis is rated as 
renal dysfunction.  38 C.F.R. § 4.115b, Code 7502 (1998) 
(effective February 17, 1994).  Renal dysfunction is rated 
100 percent when it requires regular dialysis, or precludes 
more than sedentary activity from one of the following:  
persistent edema and albuminuria; or, BUN more than 80 mg%; 
or, creatinine more than 8 mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  An 80 percent rating is assigned for 
persistent edema and albuminuria with BUN 40 to 80 mg%; or 
creatinine 4 to 8 mg%; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 60 percent rating is assigned 
when renal dysfunction is manifested by constant albuminuria 
with some edema; or, definite decrease in kidney function; 
or, hypertension at least 40 percent disabling under Code 
7101.  A 30 percent rating is assigned for renal dysfunction 
when albumin is constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
Code 7101.  38 C.F.R. § 4.115a (1998) (effective February 17, 
1994).

The Board has applied the old nephritis rating criteria to 
the veteran's case, as it is more favorable than the new 
criteria.  Karnas, supra.  (The veteran does not meet many of 
the new criteria for a higher rating, such as the specified 
levels of BUN and creatine and specified hypertension 
levels.)

A review of the medical evidence discloses that the veteran 
has had a number of elevated creatinine readings, with the 
last three of 1.9, 1.7, and 1.7 mg/dl in 1995 and 1997.  (On 
VA examination in 1995, a normal reading was noted to be .7 
to 1.4 mg/dl).  BUN was reported as 23 in 1995 and 19 in 
1997.  The evidence shows that he has kidney dysfunction 
which has been diagnosed and treated, and the VA examiner in 
1997 diagnosed renal failure.  While the veteran only has 
moderate hypertension associated with his kidney disease, 
which is one of the criteria for a 60 percent rating under 
the old version of Code 7502, his condition appears to more 
closely approximate the criteria for a rating of 80 percent 
under such code.  38 C.F.R. § 4.7.  Under the old criteria, 
Code 7502 provides that an 80 percent rating is warranted for 
severe nephritis, with persistent edema and albuminuria; or 
moderate retention of non-protein nitrogen, creatinine or 
urea nitrogen; or moderately decreased kidney function or 
moderate cardia complications.  The medical evidence shows 
persistent edema and proteinuria, moderate retention of 
creatinine and other substances, and moderately decreased 
kidney function.  The overall condition appears to be severe 
in nature as outlined in the old version of Code 7502, and 
such is to be rated 80 percent.  The requirements for an even 
higher rating of 100 percent, under either the old or new 
rating criteria, are not shown.

For these reasons, an increased rating, to 80 percent, for 
hypertension with membranous nephropathy is granted.  The 
benefit-of-the-doubt rule has been applied in reaching this 
decision.  38 U.S.C.A. § 5107(b).


ORDER

An increased rating, to 80 percent, for hypertension with 
membranous nephropathy is granted.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

